313 So.2d 218 (1975)
In re Robert M. ST. JOHN
v.
STATE.
Ex parte Robert M. St. John.
SC 1265.
Supreme Court of Alabama.
May 22, 1975.
George A. Moore, Huntsville, for petitioner.
No appearance for respondent, the State.
ALMON, Justice.
Petition of Robert M. St. John for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in St. John v. State, 55 Ala.App. 95, 313 So.2d 215.
Writ denied.
HEFLIN, C. J., and BLOODWORTH, FAULKNER and EMBRY, JJ., concur.